ORDER

PER CURIAM.
Appellant Chesterfield Management Associates, L.P. (“CMA”) appeals from the judgment entered in the Circuit Court of St. Louis County enforcing a settlement agreement between CMA and Homar Enterprises, Inc. and dismissing with prejudice the parties respective claims against each other.
We have reviewed the briefs of the parties and record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).